IN THE
                        TENTH COURT OF APPEALS



                               No. 10-19-00028-CR

                       IN RE KENNETH ARDEN COBB


                               Original Proceeding



                         MEMORANDUM OPINION


      Relator’s pro se petition for writ of mandamus is denied.




                                                JOHN E. NEILL
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed February 27, 2019
[OT06]